         Case 1:21-mj-00278-RMM Document 19 Filed 08/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :       CASE NO. 21-mj-278 (RMM)
              v.                            :
                                            :
DILLON PAUL HOMOL,                          :
                                            :
                         Defendant.         :

                 JOINT MOTION TO CONTINUE STATUS HEARING
                AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through the Acting United States Attorney for the

District of Columbia, and the Defendant, by and through his counsel, respectfully move this Court

to continue the status hearing currently scheduled for August 24, 2021, and to exclude time under

the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) from August 24, 2021 until the date

of the next status hearing in this case, to be determined by the Court. In support whereof, the

government states as follows:

       1.     The defendant was charged by criminal complaint on March 4, 2021, on charges of

Obstruction of an Official Proceeding, in violation of 18 U.S.C. §§ 1512(c)(2) & 2; Knowingly

Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority, in

violation of 18 U.S.C. § 1752(a)(1) & (2); and Violent Entry and Disorderly Conduct on Capitol

Grounds, in violation of 40 U.S.C. § 5104(e)(2)(D) & (G).

       2.     The defendant was arrested on March 16, 2021, and an Initial Appearance was held

in the Middle District of Florida on March 17, 2021, following which the defendant was released

on bond pending trial.
         Case 1:21-mj-00278-RMM Document 19 Filed 08/23/21 Page 2 of 3




       3.      An Initial Appearance was held in this District on April 28, 2021. The Court

scheduled a further status hearing for June 28, 2021, which was continued until August 24, 2021,

at 1:00 p.m.

       4.      The government has since engaged in discovery productions, and the parties have

engaged in preliminary discussions regarding possible resolutions of the case short of trial.

       5.      The parties respectfully request a continuance of approximately 60 days to facilitate

the discovery process and further discussions between the parties. The government proposes dates

on October 21 or 22, 2021, subject to the Court’s availability.

       6.      The government further moves, pursuant to 18 U.S.C. § 3161(h)(7)(A), to exclude

time under the Speedy Trial Act in the interests of justice from August 24, 2021 until the date of

the next status hearing in this case, to be determined by the Court. This additional period is

necessary to allow the Defendant to fully review the discovery in the case, and to allow the parties

to engage in discussions regarding possible resolutions of the case. Therefore, the government

respectfully submits that the ends of justice served by such exclusion would outweigh the best

interest of the public and the Defendant in a speedy trial.

       7.      Counsel for the government has conferred with defense counsel regarding this

motion. The Defendant joins the motion to continue the status hearing and waives his rights under

the Speedy Trial Act.

       WHEREFORE, the government respectfully moves that the status hearing in this case

currently scheduled for August 24, 2021 be continued until October 21 or 22, 2021, at such time

as the Court may determine, and that the time from August 24, 2021 until the date of the next status

hearing in this case be excluded from computation under the Speedy Trial Act.




                                                  2
Case 1:21-mj-00278-RMM Document 19 Filed 08/23/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/ Christopher B. Brown
                           Christopher B. Brown
                           Assistant United States Attorney
                           D.C. Bar No. 1008763
                           555 Fourth Street, N.W., Room 4241
                           Washington, DC 20530
                           Christopher.Brown6@usdoj.gov
                           (202) 252-7153




                              3
